Citation Nr: 1517754	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2011.  In February 2015, the appellant appeared at a videoconference hearing held before the undersigned.  


FINDING OF FACT

It is at least as likely as not that tinnitus was caused by the cumulative effects of noise exposure and acoustic trauma occurring during active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claim for service connection, compliance with VA's duty to notify and assist need not be further considered. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to now include tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).  

Concerning the first element, the Veteran states that he has tinnitus, which he is competent to report.  In addition, private and VA records dated during the pendency of the claim show a diagnosis of tinnitus.  Therefore, the first element, existence of present disability, is satisfied.  

Turning to the second element, service treatment records do not show tinnitus during service.  However, the in-service injury claimed is excessive noise exposure.  The Veteran's occupational specialty listed on his DD Form 214 is 6521, Aviation Ordinance Munitions Technician, which was noted to be his specialty for 7 years and 11 months.  The Duty MOS Noise Exposure Listing, a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure, estimates that noise exposure is "highly probable" within the Veteran's occupational specialty.  See VBA Fast Letter 10-35 (Sept. 2, 2010).  In addition, the Veteran presented credible testimony at his Board hearing concerning his noise exposure during service.  Therefore, the second element, in-service injury, is satisfied by credible evidence of acoustic trauma due to significant noise exposure in service.  

With respect to the final element, a nexus to service, on a VA examination in September 2011, the Veteran reported the onset of tinnitus as in about 1978, but did not associate it with any specific event.  The examiner noted that tinnitus was a subjective complaint with no objective means of documenting its presence or absence.  The examiner concluded that it was less than likely that the Veteran's tinnitus was related to his history of military noise exposure, because his hearing did not change during active duty, and his report of tinnitus onset was poorly defined and not associated with any specific event.  The examiner said that where noise-induced hearing loss was not present, a diagnosis of noise-induced tinnitus required an association between tinnitus onset and some noise-related event.  

A VA opinion was obtained in April 2014.  The author concluded that it was less likely as not that tinnitus was related to military noise exposure.  A history of ringing in the years which had worsened over the past few months was noted in a VA treatment record dated in January 2011.  An April 2011 audiology note indicated he reported ringing "for some time."  When seen by Dr. Newland in November 2011, the Veteran reported bilateral, constant tinnitus with "duration several years."  For unknown reasons, this was noted by the Physician's Assistant who provided the April 2014 opinion as corresponding with about the year 2004.  She then went on to state that the Veteran's statements that the onset was in the military were "discrepant," noting as well that there was no objective documentation of this in the record.  The PA also noted the absence of hearing threshold shifts in service, and the Veteran's statement that tinnitus was of gradual onset, and not associated with a specific acoustic trauma.  Finally, the PA considered Dr. Newland's note in August 2012 that the Veteran's tinnitus was a combination of genetics and long history of loud noise exposures to be inconsistent with his December 2012 statement that his tinnitus was more likely attributable to prolonged exposure to plane engines as opposed to genetics or other event.  

The Board does not view Dr. Newland's records in this same light.  In November 2011, he first saw the Veteran for tinnitus, of several years duration.  He reported a history of noise exposure, having been in the Marine Corps for 8 1/2 years.  At that time, tinnitus was noted as a diagnosis, without cause discussed.  In August 2012, the Marine Corps noise exposure was again noted.  It was also noted that the Veteran had "loud noises 9 yrs USMC then 27 yrs post office."  Dr. Newland stated that the tinnitus was a combination of genetics and long history of loud noise exposure.  In December 2012, the same "loud noises 9 yrs USMC then 27 yrs post office" was noted, with an opinion this time that his tinnitus was more likely attributed to prolonged exposure to plane engines as opposed to genetics or any other event.  

The phrase "loud noises 9 yrs USMC then 27 yrs post office" is somewhat ambiguous, as it is not clear whether the "loud noises" refers to the USMC and the Post Office, or whether it is limited to the USMC.  However, the Veteran testified that his Postal Service positions consisted of letter carrier and clerk, and it is hard to imagine those positions, or indeed any job at the Post Office, resulting in noise exposure that approaches the level of jet engine noise.  Indeed, as noted above, the DoD has concluded that the Veteran's military occupational specialty is highly probable for significant noise exposure.  

As can be seen, none of the opinions contains a persuasive rationale.  However, with respect to the VA opinions, the Board can find no basis for finding that a history of "several years" reported in 2011 corresponds to 2004, or that such statement is necessarily inconsistent with service onset.  Moreover, the Veteran indicated at his Board hearing that the condition became worse by 2004, not that it began in 2004.  In this regard, tinnitus is a condition which may be perceived as an annoyance or a nuisance, rather than a medical condition for which treatment or compensation is sought, and is often first brought to medical attention when specifically asked about symptoms, in connection with evaluation of another condition, or when it becomes particularly bothersome.  The Veteran testified this occurred in about 2004.  

The private opinions from Dr. Newland both can be seen as concluding that military noise exposure was implicated in the onset of tinnitus.  Moreover, as noted by the VA examiner in September 2011, tinnitus was a subjective complaint with no objective means of documenting its presence or absence.  Thus, to a large extent, the question of a nexus, or, alternatively, continuity of symptomatology, is dependent upon the credibility of the Veteran.  Here, there is DoD evidence that it was "highly probable" that the Veteran had significant noise exposure in service, and this extended for approximately 8 years.  He has testified that tinnitus gradually began during service, and progressively worsened, becoming so intrusive as to lead him to seek treatment an unspecified number of years later.  Even if genetics played a part, this would not rule out service connection under these circumstances.  

Furthermore, the negative nexus opinions are simply inadequate to support a denial, particularly given Court decisions such as Charles and Fountain, as well as the Veteran's credible testimony of continuity of symptomatology.  See Walker, supra.  In sum, the Board concludes that taken as a whole, the evidence is about evenly balanced as to whether currently shown tinnitus is related to the acknowledged significant in-service noise exposure.  Therefore, it is not necessary to further delay a decision in this case by obtaining yet another opinion regarding this admittedly subjective condition when, with the resolution of all reasonable doubt in the Veteran's favor, service connection for tinnitus may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


